Dear Senator Smith:
You have requested the opinion of this office with respect to the following:
      Can the selection of presidents or chancellors of the colleges and universities be transferred to the Board of Regents without a constitutional amendment?
Article 8, Section 5 of the Louisiana Constitution (1974) provides for the creation of the Board of Regents. With respect to the Board's powers, it states:
 (D) Powers. The Board of Regents shall meet with the State Board of Elementary and Secondary Education at least twice a year to coordinate programs of public elementary, secondary, vocational-technical, career, and higher education. The Board of Regents shall have the following powers, duties and responsibilities relating to public institutions of higher education:
             (1) To revise or eliminate an existing degree program department of instruction, division, or similar subdivision.
             (2) To approve, disapprove, or modify a proposed degree program, department of instruction, division, or similar subdivision.
             (3) To study the need for and feasibility of any new institutions and conversion of two-year institutions to institutions offering longer courses of study. If the creation of a new institution, the addition of another management board, or the transfer of an existing institution from one board to another is proposed, the Board of Regents shall report its written findings and recommendations to the legislature within one year. Only after the report has been filed, or, after one year if no report is filed, may the legislature take affirmative action on such a proposal and then only by law enacted by two-thirds of the elected members of each house.
             (4) To formulate and make timely revision of a master plan for higher education. As a minimum, the plan shall include a formula for equitable distribution of funds of the institutions of higher education.
             (5) To require that every higher education board submit to it, at a time it specifies, an annual budget proposal for operational needs and or capital needs of each institution under the control of each board. The Board of Regents shall submit its budget recommendations for all institutions of higher education in the state. It shall recommend priorities for capital construction and improvements.
 (E) Powers Not Vested. Powers of management over public institutions of higher education not specifically vested by this Section in the Board of Regents are reserved to the Board of Supervisors of Louisiana State University and Agricultural and Mechanical College, the Board of Supervisors of Southern University and Agricultural and Mechanical College, the Board of Trustees for State Colleges and Universities, and any other such board created pursuant to this Article, as to the institutions under the control of each. (Emphasis added.)
The Boards of Supervisors of Louisiana State University and Southern University and the Board of Trustees for State Colleges and Universities are vested with the power to supervise and manage the institutions, statewide agricultural programs, and other programs administered through their systems. This includes the power to appoint a president of the university system and the head of each college and university within the system. See, LSA-R.S. 17:3302-3303. Under the Louisiana Constitution, the power to appoint such officials is not specifically granted to the Board of Regents and, therefore, by the terms of Article 8, Section 5 (E) this power is placed with the Boards of Supervisors and Board of Trustees for each respective university system. Therefore, it is the opinion of this office that the power to select presidents or chancellors of colleges and universities in this State cannot be given to the Board of Regents absent a change to the Constitution.
I hope that this has satisfactorily answered your inquiry.
Yours very truly,
                                  RICHARD P. IEYOUB ATTORNEY GENERAL
                                  BY: ___________________________ GINA M. PULEIO Assistant Attorney General
RPI:GMP:lg